DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dvori et al. US 2016/0176204 (hereinafter “Dvori”) in view of Veis 9,067,408 (hereinafter “Veis”) in view of Moore et al. US 2010/0276868 (hereinafter “Moore”).
Regarding claim 19,  Dvori, with refence to FIG. 9, teaches a printing system comprising:
a printing mechanism (14) defining a printing zone to apply printing fluid to a print substrate;
a track (76);
a pallet (74) to move on the track to support the print substrate as the pallet passes through the print zone, wherein the pallet includes cups (20) on a top surface for contacting the print substrate and communicating the vacuum to a surface of the print substrate. 
Dvori also teaches a vacuum mechanism (32, 34, 36, 38) to apply a vacuum to the pallet to draw and removably secure a print substrate to the pallet.  However, Dvori fails to explicitly teach:
a slider to operably couple the pallet and the track to convey the pallet on the track through print zone, and
the vacuum mechanism to selectively apply the vacuum to the pallet, such that a boundary of the vacuum applied at the pallets is synchronized with an edge of the print substrate, wherein the vacuum mechanism comprises an elongate vacuum chamber arranged parallel to a conveyance direction of the pallet.  
Dvori does, however, teach in paragraph [0013]  that it may be desirable to disconnect the vacuum to uncovered sections of a print substrate support to minimize vacuum leakage.
Veis teaches sliders (116 or 216, or 316) for slid ably supporting a pallet on a track.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Dvori’s printing system with sliders as taught by Veis in order to slidably support the pallets as the pallets thus ensuring smooth guidance on the track.
Moore teaches the concept of controlling vacuum to suction a sheet depending on the position of the leading/trailing edge in order to reduce vacuum leakage.  Specifically, Moore incorporates a vacuum mechanism comprising an elongate vacuum chamber (170) with valve assemblies (110, refer to [0022] and [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute Dvori’s vacuum mechanism with vacuum mechanism of Moore in order to achieve the predictable result of providing suction to pallets while reducing vacuum leakage by applying the vacuum to the pallet selectively beginning near a leading edge of a print substrate on the pallet and ending near a trailing edge of the print substrate on the pallet.
Regarding claim 25, Moore’s vacuum mechanism comprises a rotatable tube (120) arranged within the elongate vacuum chamber, the rotatable tube comprising regularly spaced openings (130, FIG. 4) along a length of the surface of the rotatable tube.
Regarding claims 27-29, Dvori teaches wherein the track comprises an endless track, and the pallet is a train pallet (interpreted as leading pallet) or a wagon pallet (interpreted as a trailing pallet).
Allowable Subject Matter
Claims 20-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10,12,13 and 16-18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Schaeffer US 2012/0281051 is another reference similar to Dvori that can be used as a base reference in a 103 rejection.  
Arredondo Rosales et al. US 2018/0237242 is another reference similar to Moore that can be used as a secondary reference in a 103 rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653